Darrell Hickman, Justice. This is the second appeal of this condemnation case. See Arkansas State Highway Comm’n v. Pulaski Investment Co., 265 Ark. 584, 580 S.W. 2d 679 (1979). On this appeal the Arkansas State Highway Commission argues two errors: The owner and appellee introduced testimony contrary to a pretrial motion in limine; there is no substantial evidence to support the $ 152,000.00 verdict. Relevant portions of the motion in limine read: ... the defendants, its witnesses and its attorney [are prohibited] in the trial of this cause from testifying, arguing, or in any way making reference to the fact that the plaintiff had condemned a part of the defendant’s land [Tract 313R] for the purposes of exchanging it for other property to be used as right-of-way for the highway project in question. Reference was made to the sale of Tract 313R by two expert witnesses who used that sale as one comparable for their opinion testimony. Such testimony was authorized in our first decision. The record reflects that at best the appellant only has an argument that the order was violated; there is no obvious violation. The order granting the motion in limine was somewhat broad and necessarily was subject to some judgment in interpretation and enforcement. We have concluded that the questioned testimony did not violate the court’s order. While the history of the sale of Tract 313R was recited, it was not mentioned that the Highway Commission acquired this tract “for the purposes of exchanging” it, which was the essence of the prohibition. The Highway Commission conceded that it made no proper objection during trial to the testimony concerning Tract 313R, but argues that an objection was unnecessary since a motion in limine was granted. We need not reach that issue since we find no violation of the order. The second allegation of error is without merit since no objection of any sort was made at the trial in this regard. Affirmed. George Rose Smith., J., concurs. Holt, J., not participating.